DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 108–112 and 114–138 is/are pending.
Claim(s) 108–112, 114, and 129–138 is/are being treated on their merits.
Claim(s) 115–128 is/are withdrawn from consideration.
Claim(s) 1–107 and 113 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 108–112, 114, and 129–138 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 108 recites the limitation "the microporous membrane MD and TD stretched and calendered." It is unclear if the phrase "MD and TD" applies to only the term "stretched" or both "stretched and calendered."
Claims 109–112, 114, and 129–132 are directly or indirectly dependent from claim 108 and include all the limitations of claim 108. Therefore, claims 109–112, 114, and 129–131 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 133 recites the limitation "wherein the TD tensile strength is between 250 and 1,000 kg/cm2." Claim 108, which claim 133 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." It is unclear of the TD tensile strength can be between 250 and 450 kg/cm2 and between 600 and 1,000 kg/cm2 as encompassed by the limitation "wherein the TD tensile strength is between 250 and 1,000 kg/cm2" recited in claim 133 when claim 108 require the TD tensile strength to be from about 450 to about 600 kg/cm2.
Claim 134 recites the limitation "wherein the TD tensile strength is between 300 and 900 kg/cm2." Claim 108, which claim 134 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." It is unclear of the TD tensile strength can be between 300 and 450 kg/cm2 and between 600 and 900 kg/cm2 as encompassed by the limitation "wherein the TD tensile strength is between 300 and 900 kg/cm2" recited in claim 134 when claim 108 require the TD tensile strength to be from about 450 to about 600 kg/cm2.
Claim 135 recites the limitation "wherein the TD tensile strength is between 400 and 800 kg/cm2." Claim 108, which claim 135 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." It is unclear of the TD tensile strength can be between 400 and 450 kg/cm2 and between 600 and 800 kg/cm2 as encompassed by the limitation "wherein the TD tensile strength is between 400 and 800 kg/cm2" recited in claim 135 when claim 108 require the TD tensile strength to be from about 450 to about 600 kg/cm2.
Claim 136 recites the limitation "wherein the TD tensile strength is between 250 and 700 kg/cm2." Claim 108, which claim 136 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." It is unclear of the TD tensile strength can be between 250 and 450 kg/cm2 and between 600 and 700 kg/cm2 as encompassed by the limitation "wherein the TD tensile strength is between 250 and 700 kg/cm2" recited in claim 136 when claim 108 require the TD tensile strength to be from about 450 to about 600 kg/cm2.
Claims 137 and 138 are directly dependent from claim 108 and include all the limitations of claim 108. Therefore, claims 137 and 138 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 133–136 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 133 recites the limitation "wherein the TD tensile strength is between 250 and 1,000 kg/cm2." Claim 108, which claim 133 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." Claim 133 fails to further limit the subject matter of claim 108 because the sole limitation recited in claim 133 is broader than the corresponding limitation recited in claim 108.
Claim 134 recites the limitation "wherein the TD tensile strength is between 300 and 900 kg/cm2." Claim 108, which claim 134 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." Claim 134 fails to further limit the subject matter of claim 108 because the sole limitation recited in claim 134 is broader than the corresponding limitation recited in claim 108.
Claim 135 recites the limitation "wherein the TD tensile strength is between 400 and 800 kg/cm2." Claim 108, which claim 135 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." Claim 135 fails to further limit the subject matter of claim 108 because the sole limitation recited in claim 135 is broader than the corresponding limitation recited in claim 108.
Claim 136 recites the limitation "wherein the TD tensile strength is between 250 and 700 kg/cm2." Claim 108, which claim 136 is directly dependent, recites the limitation "a TD tensile strength of from about 450 to about 600 kg/cm2." Claim 136 fails to further limit the subject matter of claim 108 because the sole limitation recited in claim 136 is broader than the corresponding limitation recited in claim 108.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 108–112, 114, and 129–138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2015/0037653 A1, hereinafter Saito) in view of Kawasoe et al. (US 2010/0136410 A1, hereinafter Kawasoe).
Regarding claim 108, and 133–136, Saito discloses a battery separator comprising
a trilayer microporous membrane (TABLE 1, [0110]),
the trilayer microporous membrane comprises a polypropylene layer, a polyethylene layer, and a polypropylene layer, in that order (TABLE 1, [0110]),
the microporous membrane MD and TD stretched (TABLE 1, [0110]) and
the microporous membrane having each of the following properties, prior to application of any coating to the membrane (TABLE 1, [0110]):
a puncture strength of between 400 and 800 gf, between 300 and 700 gf, between 400 and 700 gf, between 300 and 600 gf, or between 400 and 600 gf (TABLE 1, [0110]); and
a JIS Gurley greater than or equal to 20 s, between 50 and 300 s, or between 100 and 300s (TABLE 1, [0110]); and
wherein the trilayer microporous membrane has been calendered to have a thickness of 16 microns or less (TABLE 1, [0110]).
The properties disclosed by Saito are compiled in the following Table 1.
Yu does not explicitly disclose:
wherein the polypropylene layers are made from a polypropylene having a molecular weight of at least 450,000, and
the microporous membrane having  a TD tensile strength of from about 450 to  about 600 kg/ cm2;
wherein the trilayer microporous membrane is coated on at least one side, and
the coating optionally comprises a polymer and organic or inorganic particles.
Kawasoe discloses a separator including propylene layers made from a polypropylene having a molecular weight of at least 450,000 to improve the mechanical strength of the separator (see Mv, [0046]), wherein the trilayer microporous membrane is coated on at least one side, and the coating optionally comprises a polymer and organic or inorganic particles (see surface treatment, [0086]) and the microporous membrane having  a TD tensile strength between 450 kgf/cm2 and 600 kgf/cm2 (see tensile strength, [0037]) to prevent the separator from being torn (see tensile strength, [0037]). Saito and Kawasoe are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery separator of Saito with the polypropylene molecular weight, coating, and TD tensile strength of Kawasoe in order to improve the battery performance and mechanical strength of the separator.
Modified Saito does not explicitly disclose:
wherein the three layers are co-extruded in the absence of an oil or solvent, and
the microporous membrane calendered.
It is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the microporous membrane as recited in claim 1 is the same as the battery separator disclosed by modified Saito, as set forth above, the claim is unpatentable even though the battery separator of modified Saito was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 109, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the thickness of the microporous membrane is 11 microns (TABLE 1, [0110]).
Saito does not explicitly disclose:
wherein the thickness of the microporous membrane is between 4 and 10 microns.
However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 110, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the JIS Gurley is between 50 and 300 s (TABLE 1, [0110]);
Regarding claim 110, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the JIS Gurley is between 100 and 300 s (TABLE 1, [0110]).
Regarding claim 112, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 300 and 800 gf (TABLE 1, [0110]).
Regarding claim 114, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 400 and 800 gf (TABLE 1, [0110]).
Regarding claim 129, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 300 and 700 gf (TABLE 1, [0110]).
Regarding claim 130, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 400 and 700 gf (TABLE 1, [0110]).
Regarding claim 131, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 300 and 600 gf (TABLE 1, [0110]).
Regarding claim 132, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the puncture strength is between 400 and 600 gf (TABLE 1, [0110]).
Regarding claim 137, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the thickness is between 4 and 16 microns (TABLE 1, [0110]).
Regarding claim 138, modified Saito discloses all claim limitations set forth above and further discloses a battery separator:
wherein the thickness is between 4 and 12 microns (TABLE 1, [0110]).
Example
Puncture strength (gf)1
Gurley (sec)2
Thickness (microns)3
1
330
135
12
2
350
180
12
3
300
130
11
4
330
110
12
5
330
140
11
6
330
110
12
7
370
145
11
8
270
110
12
9
320
120
12
10
240
110
12

Table 1: Physical properties of battery separator of Saito. 1 a puncture strength of greater than or equal between 240 to 370 gf, 2 Gurley value (i.e., air permeability) of between 110 and 180 s, 3 thickness is between 11 and 12 microns.

Response to Arguments
Applicant’s arguments with respect to claim(s) 108–112, 114, and 129–138 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725